DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Claims 16-23 in the reply filed on 07/05/2022 is acknowledged.
Claim 1-15 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected inventions. There being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/05/2022.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 16-19 is/are rejected under 35 U.S.C. 102(a2) as being anticipated by French et al. (U.S. 10,422,138).
In re Claim 16, French teaches a roofing membrane (10) positioned atop an exposed roofing surface (16), the roofing membrane comprising: a waterproof membrane (12) (Column 3, Lines 55-57) having a top major surface; and a protective coating (14,30,32) that is removably applied to the top surface of the waterproof membrane, wherein the protective coating is applied directly to the top major surface without an adhesive.  French teaches an embodiment where the roofing membrane (10) is adhesive free.  Therefore, the protective coating can be applied to the top major surface without adhesive (Column 6, Lines 5-6). The roofing membrane is secured to the exposed roofing surface.  (Column 1, Lines 18-20, Column 6, Lines 17-20).  The protective coating is removed from the top major surface of the waterproof membrane.  (Column 4, Lines11-12; Figures 1-11)
In re Claim 17, Figures 1 and 2 of French teaches the protective coating (14,30,32) being peeled back.
In re Claims 18, as was stated, French teaches that layers (14,30,32) of the protective coating are removed once installation is complete.  (Column 4, Lines11-12) The act of installing the roof membrane with the protective coating exposes the coating to UV radiation in sunlight as well as rain.
In re Claim 19, French teaches that the protective coating has an anti-slip layer (34) with coefficient of friction of at least 0.6.  (Column 5, Lines 3-6)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 20-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over French et al. (U.S. 10,422,138)..
In re Claim 20, French has been previously discussed but does not specifically teach that the protective coating has a scratch resistance that is at least 20% greater than a scratch resistance of the waterproofing layer.  French does disclose the waterproofing layer (12) and the protective layers (14,30,32,44) can be made from a wide variety of polymer materials that are typically used in roofing.  Column 3, Lines 36-41, 58-67, since the protective coating (14) covers and protects the underlying membrane (12).  It would be obvious for it to have a higher scratch resistance.  It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to select a material for the protective coating that has at least 20% greater scratch resistance than the waterproofing layer, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Further, scratch resistance in this range would assure a durable protective cover for the underlying membrane.  
The examiner would also point out that among the large list of polymers disclosed, French teaches that the protective coating can be made from polyethylene, polypropylene, olefins and other typically used roofing polymers.  These same materials are disclosed in the applicant’s specification as being materials used in protective coating (204).  Therefore, it would be obvious that the French protective coating would have similar performance to that of the instant application, including the protective coating that has at least 20% greater scratch resistance than the waterproofing layer.
In re Claim 21, French has been previously discussed but does not specifically teach that the protective coating has a UV resistance of at least 700 kj/m^2 @ 340nm.  French does teach that UV protection is obtained by adding a wide variety of additives.  (Column 4, Lines 13-64)  It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to select an additive material for the protective coating that results in a UV resistance of at least 700 kj/m^2 @ 340nm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  This degree/range of UV resistance would enhance and protect the durability of the roofing membrane.
The examiner would also point out that among the large list of polymers disclosed, French teaches that the protective coating can be made from polyethylene, polypropylene, olefins and other typically used roofing polymers.  These same materials are disclosed in the applicant’s specification as being materials used in protective coating (204).  Therefore, it would be obvious that the French protective coating would have similar performance to that of the instant application, including a UV resistance of at least 700 kj/m^2 @ 340nm.
In re Claim 22, French has been previously discussed but does not specifically teach that the protective coating reduces reflectivity by at least 20% relative to the waterproofing layer.  French does teach that layers (34,44) of the protective coating /sheet (14) have antiglare characteristics.   (Column 5, Lines 28,35)
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to select a material for the protective coating that reduces reflectivity and therefore glare by at least 20% relative to the waterproofing layer, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  This degree/range of glare/reflectivity reduction would result in a safer work environment by making it easier to see during installation.
The examiner would also point out that among the large list of polymers disclosed, French teaches that the protective coating can be made from polyethylene, polypropylene, olefins and other typically used roofing polymers.  These same materials are disclosed in the applicant’s specification as being materials used in protective coating (204).  Therefore, it would be obvious that the French protective coating would have similar performance to that of the instant application, including a 20% reduction in reflectivity relative to the waterproofing layer.
In re Claim 23, French has been previously discussed but does not specifically teach that the protective coating has a peel strength of between about 0.2 pli to 200 pli.  As was previously stated, French teaches that the protective coating is to be removed and is shown in Figures 1,2 to be peeled back.  
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to select material for the protective coating with a peel strength of between about 0.2 pli to 200 pli, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  This range of peel strength would allow for a coating that could readily be removed by workers while being resistant to inadvertent removal by environmental factors like wind.
The examiner would also point out that among the large list of polymers disclosed, French teaches that the protective coating can be made from polyethylene, polypropylene, olefins and other typically used roofing polymers.  These same materials are disclosed in the applicant’s specification as being materials used in protective coating (204).  Therefore, it would be obvious that the French protective coating would have similar performance to that of the instant application, including a peel strength of between about 0.2 pli to 200 pli.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM G BARLOW whose telephone number is (571)270-1158. The examiner can normally be reached Monday - Friday, 9:00 am-4:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571) 272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM G BARLOW/Examiner, Art Unit 3633                                                                                                                                                                                                        
/BRIAN E GLESSNER/Supervisory Patent Examiner, Art Unit 3633